per curiam:
Nos vemos forzados a ordenar la suspensión indefinida de un miembro de la profesión legal por hacer caso omiso a los requerimientos de este Tribunal.
I
La Leda. Rubie M. Alicea Martínez fue admitida al ejer-cicio de la abogacía el 29 de agosto de 2006. El 31 de marzo de 2014, la Sra. Enid Sandra Calderón presentó la queja AB-2014-109 contra la licenciada Alicea Martínez. El 1 de mayo de 2014 y el 29 de agosto de 2014, la entonces Sub-secretaría de este Tribunal, Leda. Camelia Montilla Alvarado, cursó comunicaciones a la licenciada Alicea Martínez *856concediéndole 10 días para contestar la queja en su contra. Ante su incomparecencia, el 18 de noviembre de 2015 emi-timos una resolución concediéndole un término final de 5 días para contestar la queja. Le apercibimos que su incum-plimiento podría conllevar sanciones disciplinarias severas, inclusive la suspensión del ejercicio de la profesión. A pesar de que la resolución se le notificó personalmente, la licen-ciada Alicea Martínez no ha cumplido con nuestra orden.
Por otro lado, el 27 de octubre de 2014 el Sr. Juan Peña Colón presentó la queja AB-2014-426 contra la licenciada Alicea Martínez. El 1 de diciembre de 2014, la entonces Sub-secretaría le envió una comunicación concediéndole 10 días para contestar la queja presentada en su contra. Posterior-mente, el 16 de julio de 2015 la entonces Secretaria de este Tribunal, Hon. Aida Ileana Oquendo Graulau, le cursó una segunda notificación requiriéndole que contestara la queja en 10 días. Al no recibir contestación, emitimos una Resolu-ción el 29 de septiembre de 2015 y le concedimos a la licen-ciada Alicea Martínez un término final e improrrogable de 5 días para que presentara su contestación. Le apercibimos que su incumplimiento podría conllevar sanciones discipli-narias severas, inclusive la suspensión al ejercicio de la profesión. La resolución se le notificó personalmente. Al pre-sente, la licenciada tampoco ha contestado esta queja.
HH J—I
El Canon 9 del Código de Ética Profesional, 4 LPRA Ap. IX, requiere que los abogados y las abogadas ob-serven ante los tribunales una conducta que se caracterice por el mayor respeto. En consecuencia, hemos reiterado que un miembro de la profesión legal infringe el Canon 9 y pro-cede su suspensión del ejercicio de la profesión cuando des-atiende nuestras órdenes y se muestra indiferente ante nuestros apercibimientos de sanciones disciplinarias. In re *857Santaliz Martell, 194 DPR 911, 924 (2016); In re García Incera, 177 DPR 329, 331 (2009).
Cabe mencionar que los abogados y las abogadas tienen la “ineludible obligación de responder diligente-mente a los requerimientos de este Tribunal, independientemente de los méritos de la queja presentada en su contra”. In re García Incera, supra, pág. 331. Por lo tanto, incumplir con estos, es una falta independiente de los méritos de la queja. Id.
Apliquemos este marco legal a los hechos ante nuestra consideración.
rH HH
Según expuesto previamente, la licenciada Alicea Martí-nez ha incumplido con nuestros requerimientos. A pesar de haber tenido varias oportunidades para contestar las quejas presentadas en su contra y de que se le apercibió que su incumplimiento podría conllevar la suspensión del ejercicio de la profesión, la licenciada ha hecho caso omiso a las ór-denes de este Tribunal. Dicha conducta denota una falta de diligencia y de respeto a la autoridad de este foro.(1)
En vista de lo anterior, se decreta la suspensión inmediata e indefinida de la licenciada Alicea Martínez del ejer-cicio de la abogacía. Así pues, se le impone el deber de notificar a todos sus clientes sobre su inhabilidad para continuar representándolos y devolverles cualesquiera honorarios recibidos por trabajos no realizados e informar inmediatamente de su suspensión a los foros judiciales y administrativos. Asimismo, deberá acreditar a este Tribu*858nal el cumplimiento con lo anterior dentro del término de 30 días a partir de la notificación de esta opinión “per curiam” y sentencia. Notifíquese personalmente a la licenciada Alicea Martínez esta opinión “per curiam” y sentencia.

Se dictará sentencia de conformidad.


 Cabe mencionar que esta no es la primera ocasión en la que nos enfrentamos a la falta de diligencia de la licenciada Alicea Martínez. En lo pertinente, en una Resolución que emitimos el 16 de septiembre de 2015 ordenamos el archivo de la queja AB-2014-0370 y apercibimos a la licenciada que debía cumplir oportunamente con las órdenes de este Tribunal, ya que futuros incumplimientos podían dar lugar a sanciones disciplinarias.